Citation Nr: 0000170	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of surgery in June 1990 for 
low grade astrocytoma of the spinal cord to include a 
bilateral leg condition, back disorder, loss of anal and 
bladder control, and a nervous condition, all claimed to be 
the result of Department of Veterans Affairs (VA) medical 
treatment.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1980 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied 
entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of surgery in 
June 1990 for low grade astrocytoma of the spinal cord to 
include a bilateral leg condition, back disorder, loss of 
anal and bladder control, and a nervous condition.


FINDINGS OF FACT

1.  An August 1997 private medical statement shows numerous 
current disorders, including weakness of the legs.

2.  VA records show that the veteran underwent surgery in 
June 1990 for removal of a mass on the spinal cord following 
which he had increased leg weakness.

3.  An August 1997 private medical statement generally 
relates the veteran's current disorders to the June 1990 VA 
surgery.


CONCLUSION OF LAW

The claim of entitlement to compensation for residuals of 
surgery in June 1990 for low grade astrocytoma of the spinal 
cord to include a bilateral leg condition, back disorder, 
loss of anal and bladder control, and a nervous condition 
pursuant to 38 U.S.C.A. § 1151 is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Jones v. West, 12 Vet. App. 460 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The appellant's claim for residuals of surgery in June 1990 
for low grade astrocytoma of the spinal cord to include a 
bilateral leg condition, back disorder, loss of anal and 
bladder control, and a nervous condition, all claimed to be 
the result of VA medical treatment is premised on 38 U.S.C.A. 
§ 1151.  Because the claim was filed on February 1993, the 
version of § 1151 that is applicable to this case is the 
version that existed prior to its amendment in 1996, as those 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13. Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

In this case, the appellant is essentially arguing that as a 
result of treatment he received at a VA hospital in May and 
June 1990, he now has a bilateral leg condition, back 
disorder, loss of anal and bladder control, and a nervous 
condition.  The evidence shows that the veteran was admitted 
to the VA Medical Center (VAMC) in Los Angeles in May 1990 
having been transferred from the VAMC in Phoenix.  The 
veteran noted the onset of decreased sensation and a feeling 
of "warmth" over the right foot about a year ago, which had 
since progressed up his entire right leg and hip.  He also 
had some problems with urination, indicating that he could 
not "feel it," and had episodes of incontinence.  He also 
complained of constipation.  

A May 1990 note by the neurosurgery chief resident gave the 
veteran's history as a progressive numbness and paresthesia 
starting about one year ago in the right ankle and spreading 
over the entire right leg, now involving the perianal and 
scrotal areas.  He now had mild right leg weakness, definite 
urgency and sexual dysfunction but denied any pain.  
Examination noted gross right lower extremity atrophy, with 
decreased sensation to light touch and pin point over the 
entire right leg and perianal area.  MRI revealed a low grade 
mid thoracic spinal cord astrocytoma of the spinal cord and 
surgical biopsy, exploration and excision was planned.  The 
risks of surgery were explained to the veteran and included 
bleeding, infection, reoperation, nerve or blood vessel 
damage, loss of use of legs, bladder or bowel dysfunction, 
paralysis, either temporary or permanent, stroke, heart 
attack or death.  The veteran indicated he understood and 
wished to proceed and signed a consent form.  

He underwent a laminectomy T5 through T7 with exploration and 
biopsy, described as uneventful, of a spinal cord mass which 
was shown on biopsy to be a low grade astrocytoma.  The 
veteran tolerated the procedure well and had gross movement 
of both lower extremities directly postoperative.  He did 
complain of some slight decrease in sensation in his right 
leg from his preoperative condition.  The veteran's strength 
in his right lower extremity continued to improve over the 
next few days and he was eventually ambulating with a walker.  
He complained of an inability to feel urination but this was 
noted to also be his preoperative condition.  At discharge, 
he was ambulating with a walker eating a regular diet and was 
afebrile.  His condition was "good."  

In August 1997, the veteran submitted a private doctor's 
statement, Dr. R. Alvarez, dated in July 1997.  This includes 
a review of the veteran's medical history and notes that 
following his surgery by VA in May 1990, he developed 
worsening weakness in the right leg and eventual paresis.  He 
received physical therapy but ended up with residual 
disability.  He lost the tone of his urinary sphincter and 
his anal sphincter with residual urinary and fecal 
incontinence.  Currently, the veteran complained of 
nervousness, anxiety and depression, and a chronic persistent 
pain in his back with irradiation to his neck.  Physical 
examination showed lumbosacral and thoracic myositis, 
cervical myositis, and pain upon flexion of the lumbosacral 
spine.  He had weakness of the legs upon motion, as well as 
tremors, lack of control, and proprioception.  He had 
decreased sensation of the right leg and dysesthesia in the 
area of the anterior chest wall, back and thoracic areas.  
The assessment was:

1.  Status post spinal cord surgical decompression of a 
spinal cord tumor, schistosomiasis;

2.  Residual spasticity with weakness and paraparesis;

3.  Loss of sphincter control, and

4.  Depression and anxiety.

The doctor noted that the veteran had severe disability that 
consisted of paraparesis with loss of sphincter control and 
abnormal ambulation with persistent pain in his back, hips, 
legs and body.  He added the following:

This disability is a consequence of a 
surgical intervention that he had to 
remove a tumor from his spinal cord.  The 
patient developed weakness and decreased 
sensation in the leg after his surgical 
procedure.  This weakness progressively 
got worse and did not respond to physical 
therapy or the treatment options given.  
These physical impairments have caused 
the development of Depression and 
Anxiety, that are also contributing to 
his impairment.

The claim for service connection for residuals of surgery in 
June 1990 for low grade astrocytoma of the spinal cord to 
include a bilateral leg condition, back disorder, loss of 
anal and bladder control, and a nervous condition is well 
grounded.  The July 1997 statement from Dr. Alvarez shows 
numerous disorders, including leg weakness.  He therefore has 
a current disability.  The report of his hospitalization by 
VA shows that he had increased leg weakness following his 
surgery in June 1990.  This is evidence of an increase in 
disability.  The only other requirement to well ground the 
claim is medical evidence of a nexus or link between his 
current disabilities and his VA treatment.  The statement 
from Dr. Alvarez notes that the veteran's disability "is a 
consequence of a surgical intervention that he had to remove 
a tumor from his spinal cord."  The claim for benefits under 
the provision of 38 U.S.C.A. § 1151 is well grounded.  See 
Jimison v. West, 13. Vet. App. 75 (1999).


ORDER

The claim of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of surgery in 
June 1990 for low grade astrocytoma of the spinal cord to 
include a bilateral leg condition, back disorder, loss of 
anal and bladder control, and a nervous condition, all 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of surgery 
in June 1990 for low grade astrocytoma of the spinal cord to 
include a bilateral leg condition, back disorder, loss of 
anal and bladder control, and a nervous condition, all 
claimed to be the result of Department of VA medical 
treatment is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

While the Board accepts the statement from Dr. Alvarez to the 
extent that it renders the veteran's claim well grounded, 
there are no medical records in the claims file for the 
period following the veteran's discharge from the VA hospital 
in June 1990 to support the conclusions contained in the 
private doctor's statement of July 1997, over seven years 
later.  The Board is unable to determine whether the veteran 
has additional disability as a result of his VA treatment.  
When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991) and Halstead v. Derwinski, 3 Vet.App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
examination to determine both the existence and etiology of 
the disabilities claimed to have resulted from his VA 
treatment.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should, with the assistance of 
the veteran, obtain a list containing the 
dates and places of all private and VA 
medical and/or hospital treatment related 
to his claim for residuals of surgery in 
June 1990 which have not already been 
associated with the record.

2.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records, if any.  The RO should then seek 
to obtain copies of all relevant VA 
records.  The Board is particularly 
interested in medical records for the 
period immediately following his 
discharge from the VA hospital in Los 
Angeles, California in June 1990, and any 
clinical records of treatment from Dr. R. 
Alvarez.

3.  The veteran should be examined by the 
appropriate VA specialist or specialists 
to determine the nature and extent of the 
veteran's claimed residuals of his VA 
surgery treatment and surgery in May and 
June 1990.  The report of examination 
should include a detailed account of all 
manifestations of pathology found to be 
present.  All necessary tests and studies 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner is specifically requested to 
review the veteran's medical history and 
give an opinion on whether it is as likely 
than not that the veteran is more disabled 
than he would have been without this 
treatment.  The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.  
Finally the examiner should address the 
veteran's claims that his bilateral leg 
condition, back disorder, loss of anal and 
bladder control, and a nervous condition 
are caused by his VA surgical treatment.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1999) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994). 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If not, the veteran and his representative 
should be provided with an appropriate supplemental statement 
of the case.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required by the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	
	Member, Board of Veterans' Appeals



 

